              Case 1:18-cv-00392-DLF Document 18 Filed 11/26/19 Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT FOR THE
                               DISTRICT OF COLUMBIA


SAIED DOUSTI,

     Plaintiff,
                                                   Case No. 1:18-cv-392
v.

UNITED STATES DEPARTMENT OF
HOMELAND SECURITY,


     Defendants.

                             WITHDRAWAL OF APPEARANCE

           Pursuant to the Court’s order dated November 26, 2019, James O. Hacking, III,

and the Hacking Law Practice, LLC, hereby withdraw as counsel of record for Plaintiff

Saied Dousti.




                                                                         RESPECTFULLY

                                                                              SUBMITTED

                                                                   /s/ James O. Hacking, III
                                                                       James O. Hacking, III
                                                                 Hacking Law Practice, LLC
                                                                       34 N. Gore, Suite 101
                                                                        St. Louis, MO 63119
                                                                           (O) 314.961.8200
                                                          (E) jim@hackinglawpractice.com

                                                           ATTORNEYS FOR PLAINTIFF
         Case 1:18-cv-00392-DLF Document 18 Filed 11/26/19 Page 2 of 2



                             CERTIFICATE OF SERVICE

       I hereby certify that on November 26, 2019, the foregoing was filed electronically
with the Clerk of the Court to be served by operation of the Court’s electronic filing
system upon all parties.

                                         /s/ James O. Hacking, III




                                           2
